TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00674-CR




                                   Barry Lee Briggs, Appellant

                                                  v.

                                   The State of Texas, Appellee



            FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
          NO. C1CCRO4666078, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was due January 7, 2008. The brief has not been received, no

extension of time has been requested, and appellant’s retained attorney, J. W. Howeth, did not

respond to the Court’s notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and whether retained counsel has abandoned the appeal.

Tex. R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations. A

record from this hearing, including copies of all findings and orders and a transcription of the court

reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than April 11, 2008. Rule 38.8(b)(3).



                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Abated

Filed: March 12, 2008

Do Not Publish




                                                 2